Mabtih, P. J. (dissenting).
The plaintiff, a tenant in premises 805 East 5th Street, borough of Manhattan, city of New7 York, brought this action to recover damages for personal injuries sustained when.plaster fell from a bedroom ceiling in his apartment. A judgment in favor of the plaintiff was entered in the City Court after a trial before the court and jury; that judgment was affirmed by the Appellate Term. On this , appeal, the defendant, a semi-public institution, contends that the notice of claim served upon it by the plaintiff was defective in that it did not comply with the provisions of the Public Housing Law.
Section 157 of the Public Housing Law provides that a notice of intention to commence an action must be filed showing: “ the time when and place where the damages were incurred or the injuries were received, together with a verified statement showing in detail the property alleged to have been damaged or destroyed or the injuries alleged to have been received, and the value of the damages claimed therefor * * *.”
The notice served by the plaintiff on the defendant, in alleged compliance with the above section, .contains the following: “ * * * I was struck by pieces of plaster which fell from the ceiling, and as a result thereof, sustained severe, painful and permanent injuries to my limbs and body.”
That statement does not comply with the provisions of the statute which require a verified statement showing “ in detail ” the injuries alleged to have been received. It is important that a public authority should receive prompt notice of details *343of property claimed to have been damaged or injuries claimed to have been received. If the damage or the injury is serious, a proper notice gives an opportunity for protection by an immediate and extensive investigation. If the statement discloses that the damage or injury is slight, a routine investigation will generally suffice. In addition, the requirement that a notice be served setting forth “ in detail ” the “ injuries alleged to have been received ’ ’ limits the cause of action, which may thereafter be instituted, to the injuries set forth in the notice. The. Legislature has inserted such a provision in the law to protect the interests of the public as represented by the New York City Housing Authority.
The Court of Appeals has stated that the courts are without power to substitute a notice different from that which the Legislature has required.
In Thomann v. City of Rochester (256 N. Y. 165, 172) Chief Judge Cardozo, writing for the court, said: “ The Legislature has said that a particular form of notice, conveyed with particular details to particular public officers, shall be a prerequisite to the right to sue. The courts are without power to substitute something else.”
In that same case he said: “ The requirement is strict, but not so strict as to be arbitrary. A judgment against a municipal corporation must be paid out of the public purse. Raids by the unscrupulous will multiply apace if claims may be postponed till the injury is stale. The law does not condemn as arbitrary a classification of rights and remedies that is thus rooted in the public needs' [cases cited]. The time allowed is short, yet adequate in general to enable diligence to move * *
A statute which required a verified statement showing “ in detail ” the property alleged tq have been damaged was construed in Lautman v. City of New York (157 App. Div. 219). In that case the notice did not disclose the kind of goods alleged to have been damaged. The court said: ‘ ‘ * * * Hence the defendant could not learn the details from the notice or from acting upon it. But I think that extrinsic conditions cannot be considered in connection with the notice. The statute intends that the notice shall in itself be informative of the things injured. The city may have learned in other ways, as it did in the present case by prompt verbal' notice, which it followed by a careful investigation of the cause of injury and inventory of goods in plaintiff’s and other stores. The plaintiff after notice appeared in the comptroller’s office and was examined, and furnished, on March 14, 1910, that office with itemized *344lists of the property alleged to be destroyed. But the statute is not "that the notice may be general and be supplemented by itemized statement on examination before the comptroller, or excused'if the city makes independent investigation and inventory. But the law intends that whatever else may be learned in other ways, the notice shall give detailed information.”
The Lautman case was cited with approval by this court in Van Den Bergh v. City of New York (208 App. Div. 72).
To hold that a notice such as was filed in this case complies with the provisions of section 157 of the Public Housing Law is tantamount to holding that a notice is unnecessary.
The notice of claim does not comply with the requirements of the Public Housing Law. The determination of the Appellate Term and the judgment of the City Court should be reversed and the complaint dismissed.
G-lennon, Callahan and Peck, JJ., concur with Dore, J.; Martin, P. J., dissents in opinion.
Determination affirmed, with costs and disbursements. [See post, p. 834.]